Citation Nr: 0326369	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right hip condition, 
as secondary to service-connected right gluteal scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
right hip condition, secondary to service-connected right 
gluteal scar and also denied a compensable rating for scar, 
right gluteal area.  

The veteran testified at a videoconference hearing before the 
undersigned in April 2003.  At that time, the veteran 
withdrew his claim for entitlement to a compensable rating 
for scar, right gluteal area.  See Tomlin v. Brown, 5 Vet. 
App. 355 (1993); 38 C.F.R. § 20.204 (2002).  


REMAND

The veteran and his representative assert, in essence, that 
service connection is warranted for a right hip condition 
secondary to his service-connected right gluteal area scar.  
During the veteran's videoconference hearing in April 2003, 
the veteran testified that he was in a single car accident 
while in service and was thrown through the window.  As a 
result, he has continued to problems with his right hip since 
that time.  He is claiming service connection for a right hip 
condition not only as secondary to his service-connected 
right gluteal scar, he is also claiming the condition in the 
alternative, on a direct basis.  However, the RO has not 
addressed the claim on a direct basis.  Moreover, he should 
be informed that if the issue is denied on a direct basis, he 
must file a notice of disagreement and substantive appeal in 
order to pursue an appeal on that basis.  

The veteran testified at his videoconfernce hearing that he 
receives treatment for his right hip from the VA clinic in 
Gadson, Alabama and the VA Medical Center in Birmingham, 
Alabama.  A review of the record reveals that the veteran has 
degenerative joint disease of the right hip.  An opinion was 
requested from the VA doctor that performed the veteran's VA 
examination in February 1999, to include the etiology of the 
veteran's hip disability, if any.  That opinion was not 
provided and is necessary to the instant claim.  

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

1.  The RO should take necessary steps to 
obtain all of the veteran's inpatient and 
outpatient treatment records, if any, 
regarding his right hip condition since 
1999, and associate those records with 
the claims folder.  If the records are 
unavailable, the RO should so indicate as 
a matter of record.  

2.  Once the requested records have been 
received, the RO should direct the claims 
file to the VA examiner who examined the 
veteran in February 1999, to review the 
entire record with the aforementioned 
records associated with the file, and 
have him provide an addendum to his 
previous medical opinion addressing 
whether it is as likely as not that any 
right hip condition is related to the 
veteran's military service.  If that 
examiner is not available, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded another VA orthopedic 
examination to determine the veteran's 
correct diagnosis vis-à-vis the right 
hip, and to provide an etiological 
opinion as to whether it is at least as 
likely as not that the veteran's 
diagnosed degenerative joint disease of 
the right hip first manifested in service 
and/or results from event(s) during 
service; or alternatively, is it at least 
as likely as not secondary to the 
veteran's service-connected right gluteal 
scar.  The examiner should provide the 
rationale for any conclusion reached, and 
cite the evidence relied upon or rejected 
in forming any opinion.  Send the claims 
folder and a copy of this remand to the 
examiner for review prior to his 
examination of the veteran.

3.  Thereafter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  If service connection is denied 
on a direct basis, the veteran should be 
notified that he must submit a timely 
notice of disagreement, and after receipt 
of a statement of the case, he must 
submit a timely substantive appeal in 
order to pursue an appeal on that basis.  
If the benefit is denied as secondary to 
service-connected right gluteal scar, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S.M. CIEPLAK
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



